Citation Nr: 0019454	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  99-04 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Determination of initial rating for post-traumatic stress 
disorder (PTSD), currently assigned a 10 percent rating.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1970 to February 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1998 by the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).  In the decision, the RO granted 
service connection for PTSD and assigned an initial 10 
percent disability rating, effective from April 3, 1997.  


FINDING OF FACT

The PTSD is productive of mild symptoms which decrease work 
efficiency and ability to perform occupational tasks during 
periods of significant stress, but has not resulted in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
disabling for PTSD, for any time during the pendency of the 
claim, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim of disagreement with the 
assignment of an initial rating for service-connected PTSD 
that is plausible.  With regard to initial ratings, an appeal 
from an award of service connection and initial rating is a 
well-grounded claim as long as the rating schedule provides 
for a higher rating and the claim remains open.  See Shipwash 
v. Brown, 
8 Vet. App. 218, 224 (1995).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, in a claim 
of disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board is 
also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a). 

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records and 
post-service medical treatment records.  The veteran has been 
afforded a disability compensation examination.  He declined 
an opportunity to have a hearing.  The Board does not know of 
any additional relevant evidence which is available.  The 
Board notes that the RO attempted to schedule the veteran for 
another examination in March 1999, but he failed to appear 
and did not respond to a letter sent to his last known 
address.  Individuals for whom an examination has been 
scheduled are required to report for the examination.  See 
38 C.F.R. § 3.326(a) (1999).  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities. The rating of the same disability under various 
diagnoses is to be avoided.  Disability from injuries to the 
muscles, nerves, and joints of an extremity may overlap to a 
great extent, so that special rules are included in the 
appropriate bodily system for their rating.  Dyspnea, 
tachycardia, nervousness, fatigability, etc., may result from 
many causes; some may be service connected, others, not.  
Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected rating, and the rating of the same manifestation 
under different diagnoses are to be avoided.  See 38 C.F.R. 
§ 4.14 (1999).  

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 10 
percent rating for PTSD is warranted where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; where the symptoms are controlled by continuous 
medication.  

A 30 percent rating is warranted when PTSD is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).

The evidence pertaining to the severity of the veteran's PTSD 
includes VA outpatient medical treatment records which show 
that the veteran has been treated for his service-connected 
PTSD as well as a non-service-connected psychiatric disorder.  
For example, a record dated in March 1997 shows that the 
veteran reported that he might need to get something to calm 
down his nerves.  He reported that he was hyper and was 
having dreams that caused him to hit his wife in the jaw 
while sleeping.  He said that he felt like spitting on 
people, and letting off steam.  He also said that when he was 
working on pulling up old carpet using a hammer, his mind 
kept telling him to hit someone in the head.  He said that 
his wife of six months had noticed mood changes.  On 
examination, his speech was pressured and increased in pitch, 
but his expression was calm and he was not hyperactive.  The 
assessment was relapse of depression with agitation.  Some of 
the symptoms suggested hypomania.  The veteran reportedly had 
been in denial concerning his symptoms of PTSD.  The veteran 
was instructed to resume trazodone.  The diagnoses were 
cyclothymia/bipolar not otherwise specified (NOS), and 
depression NOS.  

A VA outpatient medical treatment record dated in April 1997 
shows that the veteran reported having racing thoughts.  He 
said that, even on the medication, he was still a little 
nervous, and that people told him to slow down.  On 
examination, the veteran's speech was pressured and rapid.  
The examiner indicated that the veteran had good 
antidepressant response to trazodone.  He also had a 
hypomanic mood.  The diagnoses were cyclothymia/bipolar NOS, 
and polysubstance abuse.  

A VA record dated later in April 1997 shows that the veteran 
said that his medications were fine.  He reported that he 
loved his wife but had a hard time showing it.  He said that 
he was afraid that something would happen.  He reported that 
he was employed and his bills were paid.  He also reported 
that sometimes he felt anger and wanted to lash out and choke 
someone.  On examination, his speech was rapid and mildly 
pressured.  The assessment was unstable mood, anger and 
irritability.  The examiner commented that these could be 
putting some stress on the veteran's marriage, and noted that 
the veteran had been irritable and hostile toward strangers, 
though he had controlled the impulses.  The examiner assessed 
that the symptoms were compatible with hypomania.  He also 
assessed PTSD and indicated that the veteran's restricted 
emotion was common in that disorder.  

A record dated in June 1997 shows that the veteran reported 
that he was concerned about his dreams.  He said that he felt 
like he was in the mood for a good fight.  He also said that 
the color green reminded him of Vietnam and set him off, and 
that it brought him back to Vietnam.  He said that he did not 
trust anyone and found himself wanting to withdraw from 
people, and reported that he had been attending therapy 
groups, including some outside VA at a church.  He said that 
he had not used alcohol for three years.  The assessment was 
poor control of PTSD symptoms of anger, irritability, 
nightmares, exacerbation of symptoms by reminders including 
the color green which was ubiquitous in summer.  The examiner 
also noted hypervigilance and estrangement.  The veteran 
reported that he had been able to do some work when the Vet 
Center sent patients out, but he did not work regularly or 
earn very much.  The examiner added another medication.  The 
diagnoses were PTSD and cyclothymia/bipolar NOS.  

A VA mental health clinic physician's note dated in October 
1997 shows that the veteran had resumed working as a teacher 
for special education classes.  He stated that he was doing 
well, but wanted to make sure that he was taking care of 
himself and, therefore, returned to the mental health clinic.  
He gave a history of being in Vietnam in 1970 and 1971.  He 
said that he was not in combat, but was subjected to mortar 
and rocket attacks.  He said that he became involved in heavy 
alcohol and drug use in Vietnam, and that it continued after 
Vietnam.  He said that he had been sober since 1994.  He 
reported that he was easily startled by loud noises, had 
experienced flashbacks to Vietnam experiences especially when 
seeing the color green, and reported he had been unable to 
feel close to others, had been unable to tell his wife that 
he cared for her and loved her, had intermittent depressive 
moods lasting several days or longer, his sleep was 
intermittently poor, his appetite was fair, with probable 
recent weight loss, and he had intermittent periods of 
irritability when he felt that he must physically get in a 
fight.  He said that he had such an incident in the previous 
three weeks.  He had been able to stay out of legal trouble 
for the last several years.  Concentration, energy, and 
interest levels were described as good.  His interests 
included hunting, fishing, and roller skating, all of which 
he currently enjoyed.  He continued to regularly attend AA.  
It was noted that he had a college degree and had worked on a 
masters.  

On mental status examination, the veteran was neatly dressed.  
He was cooperative.  His speech was mildly increased in rate 
without pressure.  There was a mild increase in psychomotor 
activity.  His associations were coherent.  His affect was 
full with mild depression.  He was without overt 
hallucinations, delusions, or suicidal/homicidal ideation.  
His sensorium was clear.  The examiner noted that the veteran 
was on a number of psychotropic medications including 
trazodone (which helped him sleep), paroxetine (which he did 
not think helped), and chlordiazepoxide (which he thought 
helped, but did not want to take after being told it could 
produce dependence).  The impression was: (1) polydrug 
dependence, in remission; (2) rule out dysthymia; and (3) 
rule out PTSD 

A VA medical record dated in January 1998 shows that the 
veteran reported that he was doing well despite breaking up 
with his wife in December.  He said that he felt that he was 
better off without her.  He was attending Vet Center groups 
and the PCT program.  He did not know if they were 
beneficial, but was going to continue attending them for now.  
He reported possible racing thoughts and reduced need for 
sleep, but was without other clear-cut manic or hypomanic 
symptoms.  The impression was: (1) polydrug dependence, in 
remission; (2) rule out dysthymia; and (3) rule out PTSD.  A 
record dated later in January 1998 shows that the veteran 
reported that he had been sober for more than four years, but 
that he still had problems with anger outbursts.  He said 
that he got into fist fights for no apparent reason.  On 
examination, the veteran was casually dressed.  He was 
cooperative and his speech was coherent, relevant, and goal 
directed.  His mood was anxious and his affect was 
appropriate.  He denied suicidal or homicidal ideation.  
There was no evidence of psychosis.  The impression was 
possible PTSD.  

The veteran was afforded a special PTSD examination by VA in 
February 1998.  The examiner noted that the veteran was 
married and was employed as a substitute teacher.  The claims 
file was not available, but the veteran was interviewed and 
provided reliable information.  He reported that he saw lots 
of casualties following a rocket attack in Vietnam.  He 
reported that after separation from service he had difficulty 
sleeping and did a lot of drinking to help calm himself down.  
Later he got involved in drug use but never had any legal 
trouble other than one DWI.  He reported bad dreams, 
nightmares, and flashbacks associated with his experiences in 
Vietnam.  He reportedly was irritable, had trouble 
concentrating, and isolated himself.  He said that he did not 
get professional help until 1989 when he was evaluated at a 
VA facility where he was referred to the PTSD clinic, where 
he continued to be followed.  He indicated he had been on 
several different medications, had been hospitalized once 
four years prior at a VA alcohol program, and that, 
vocationally, he had mostly done labor involving light 
construction and landscaping, and did some volunteer work and 
was involved in vocational rehabilitation.  He said that he 
had a B.S. degree in psychology, and was working as a 
substitute teacher, and belonged to a church and to the 
American Legion.  He said that he had a wife from whom he was 
separated, and a stepdaughter, and had very few friends and 
very limited social activity.  

On mental status examination, the veteran was pleasant, 
cooperative and responded to questions in a relevant, 
logical, and goal-directed manner.  He reported no delusions, 
hallucinations or homicidal or suicidal ideation.  His 
intelligence was estimated as average or above average as 
judged by his education, fund of knowledge, and vocabulary.  
He was oriented to time, place, and person.  His memory for 
recent and remote events was intact as evidenced by his 
recollection of past history and current events.  His 
judgment was intact, he had a good deal of insight, and he 
was motivated to remain productive.  The diagnosis was PTSD 
manifested by a history of nightmares, flashbacks, bad 
dreams, and poor sleep associated with his experiences in 
Vietnam, but that this was not distressing, as he was able to 
maintain some degree of employment.  The examiner assigned a 
global assessment of function (GAF) score of 50, indicating 
mostly social dysfunction. 

The Board notes that a GAF score of 41-50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational 
, or school functioning (e.g., few friends, conflicts with 
peer or coworkers).  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.  Significantly, the examiner 
further indicated that the prognosis was good in that the 
veteran was able to maintain some degree of employment.  
Finally, the examiner indicated that the veteran's level of 
incapacity was mild.  

A VA treatment record dated in March 1998 shows that the 
veteran's mood had improved and he had no significant 
evidence of depression.  The report of a psychological rating 
conducted in the VA post-traumatic stress program conducted 
in March 1998 shows that the veteran reported a history of 
heavy drug and alcohol use which began in Vietnam and 
continued after.  He said that he had maintained sobriety 
sine 1994.  He also reported a history of multiple symptoms 
of PTSD, such as exaggerated startle response, flashbacks, 
restricted range of affect, a feeling of detachment, sleep 
disturbance, irritability, and difficulty managing anger.  He 
reported that he was employed as a special education teacher.  
During the clinical interview, the veteran's speech was rapid 
but not pressured.  He appeared anxious.  He provided 
information in a cooperative straightforward manner.  He 
recounted stressors from Vietnam.  He said that he had 
nightmares about once every two months.  He did not remember 
the content of the nightmares.  He also reported having 
intrusive memories three times a week triggered by the color 
green or other Vietnam-related stimuli.  He said that, since 
he had started taking psychotropic medication, he was able to 
get five and a half hours of straight sleep.  He was quick to 
anger, but was able to control his behavioral actions by 
walking away.  He said that he used to get in fights all the 
time, but now avoided them because he knew that they would 
not do anything for him or help him continue taking positive 
changes in his life.  He said that he was working on 
obtaining his master's degree while working full time with 
the school system.  The diagnostic impressions were: 
(1) polysubstance abuse/dependence, in remission since 1994 
by veteran's report; (2) rule out PTSD, combat related, mild 
with minimal residual symptoms; and (3) rule out cyclothymia.  

A treatment record dated in June 1998 shows that the veteran 
had met a teacher at school who had asked him out, but he 
found out that she drank heavily and he questioned if he 
should continue to see her.  He reported that he continued to 
teach in school and had become a sponsor, had been attending 
groups at the vet center and AA, had recurrent memories of 
being exposed to a stressor, and his mood had improved.  On 
examination, there was no significant evidence or depression 
and no psychotic symptoms.  

Another VA psychology rating report dated in June 1998 shows 
that the veteran underwent psychological testing.  Validity 
scales reportedly suggested that the veteran responded 
inconsistently to some items with similar content.  His 
response style reportedly reflected a tendency to exaggerate 
the severity of his problems or to present an especially 
negative view of himself.  Based on the results of the 
clinical interview and psychological testing, the veteran was 
experiencing significant psychological distress and severe 
impairment of functioning.  These difficulties were 
longstanding and related to a range of psychological symptoms 
reflecting the possibility of serious psychopathology 
compounded by the residual effects of combat-related PTSD and 
long-term substance abuse.  The diagnoses were: 
schizophrenia, paranoid type; PTSD, combat related, chronic, 
minimal residual symptoms; and polysubstance abuse, by 
history, in remission since 1994.  

A VA psychiatric progress note dated in October 1998 shows 
that the veteran had returned to his teaching job and was 
doing better.  He spoke of having recurrent dreams that had 
gotten worse.  He spoke about how he had an angry outburst 
with his girlfriend which shook him up later.  His mood 
reportedly had improved.  His speech was coherent relevant 
and goal oriented.  There was no evidence of significant 
depression and no psychotic symptoms.  The impression was 
combat related PTSD.  

A VA treatment record dated in December 1998 shows that the 
veteran reported that he had trouble remembering names and 
following directions to new places.  He felt that he had 
problems with his memory.  He said that he was doing better 
at his teaching job, but that he felt stress at times when 
working with difficult children.  His mood reportedly 
fluctuated with periods of depression.  On mental status 
examination, there was no evidence of significant depression 
and no psychotic symptoms.  

The Board finds that the evidence reflects the PTSD is 
productive of mild symptoms which decrease work efficiency 
and ability to perform occupational tasks during periods of 
significant stress, but has not resulted in occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, or mild memory loss.  

In this regard, the Board notes that many of the symptoms 
noted in the veteran's treatment records of 1997, such as a 
hypomanic mood, were attributed to non-service-connected 
disorders such as cyclothymia and/or a bipolar disorder.  
Such symptoms may not be considered when assigning a rating 
for a service-connected disability.  VA disability 
compensation regulations provide that the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected rating is to 
be avoided.  38 C.F.R. § 4.14 (1999). 

The more recent treatment records dated in 1998 show that the 
veteran at that time was doing well with no psychotic or 
depressive symptoms.  The examination reports also reflect no 
more than mild impairment.  A VA examiner in October 1997 
described the veteran's symptoms of pressured speech and 
depression during mental status examination as being mild.  
Although the examiner in February 1998 assigned a GAF score 
of only 50, that same examiner also indicated that the 
veteran had only mild impairment.  The VA psychology examiner 
in March 1998 also characterized the veteran's PTSD as being 
only mild and described the PTSD residuals as being minimal.  
Although psychological testing conducted by VA in June 1998 
reportedly reflected severe impairment, it was noted that the 
test results reflected exaggeration.  Following psychological 
testing in June 1998, the PTSD residuals were again described 
as being minimal in degree.  Finally, although a VA record 
dated in December 1998 shows that the veteran reported memory 
problems, no abnormal findings on mental status examination 
corroborated those complaints.  For these reasons, the Board 
must find that a rating in excess of 10 percent for PTSD is 
not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9411.  The evidence also 
does not raise a question that a higher rating is possible or 
warranted for any period of time from the veteran's claim to 
the present so as to warrant a "staged" rating due to 
significant change in the level of disability.  In reaching 
the above determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise permit a favorable determination.



ORDER

The appeal of the initial determination of disability rating 
for PTSD is denied


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

 

